Citation Nr: 0829589	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
February 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran cancelled his requested 
personal hearings at the RO and before a Board member.  
Accordingly, his hearing requests have effectively been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

This case was remanded by the Board for additional 
development in July 2005, December 2006, and again in October 
2007.  


FINDINGS OF FACT

1.  The veteran does not have hypertension that is related to 
his military service, or to his service-connected type II 
diabetes mellitus.  

2.  The veteran does not have COPD that is related to his 
military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service, or that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).  

2.   The veteran does not have COPD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
and July 2005, and October 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet. 

Background

It is claimed that the veteran has COPD that is directly 
related to his military service, and that he has hypertension 
that is either directly related to his military service, or, 
alternatively, that is secondary to his service-connected 
type II diabetes mellitus.  

The veteran's SMRs are of record and they contain no 
complaint or treatment for either hypertension or COPD during 
military service.  On his report of medical history given in 
connection with his separation examination, the veteran 
reported a history of shortness of breath, chronic cough, and 
palpitation or pounding heart.  The examiner's report 
clarified that the these complaints all were in childhood, 
and that there were no complications and no sequelae.  The 
examiner provided the results of pulmonary function testing 
(PFT), but did not comment on them.  Clinical evaluation of 
the lungs, chest, and heart were normal.  

The record shows that the veteran was diagnosed with type II 
diabetes mellitus, hypertension, and COPD in October 2001.  
He was given another PFT, also in October 2001, which 
indicated moderate obstruction as well as low vital capacity, 
possibly from a concomitant restrictive defect.  These 
records contain no information or opinion regarding the 
etiology of either the hypertension or COPD.  

The veteran was afforded a fee-based examination in September 
2004.  He reported that he still had some shortness of 
breath, but that he did not have high blood pressure.  In 
discussing the results of his examination and findings that 
were thought to be related to the veteran's diabetes, the 
examiner stated that hypertension is likely essential and not 
secondary to diabetes.  

The veteran was afforded a VA examination given in January 
2007.  He denied any shortness of breath but stated that he 
experiences exertional dyspnea if he walks fast or walks long 
distances.  He reportedly could walk about one-half mile, but 
reported difficulty walking up hill.  He reported no 
treatment related to his COPD, and no periods of any 
incapacitation in the preceding 12 months.  The examiner 
noted that the veteran was a chronic smoker for 20 years, but 
had quit smoking two or three years ago.  

On examination, the examiner described the veteran as being 
obese, and found him to have normal heart sounds with regular 
rate and rhythm, and with no murmurs, carotid bruits, or 
jugular venous distention.  Both lung fields were clear to 
auscultation, with no wheezing, rales, or rhonchi.  Pulse 
oxygen saturation on room air in the examination room was 94-
96 percent, and after walking about 40 yards was 95-96 
percent.  

The examiner diagnosed hypertension, controlled on 
medication, and mild COPD.  Based on the examination and the 
examiner's review of the veteran's file, including his SMRs, 
the examiner opined that the veteran's COPD was not likely 
related to his military service, but was most likely due to 
his chronic tobacco smoking.  The examiner also opined that 
the veteran's essential hypertension was not likely due to 
his military service or to his service-connected diabetes, 
but was most likely due to the veteran's chronic tobacco 
smoking and hyperlipidemia and increased body mass index.  In 
an addendum reporting results of testing done in conjunction 
with the examination, the examiner noted that a chest x-ray 
revealed no evidence of any cardiomegaly or congestive heart 
failure, nor lung infiltrate or lung nodule.  Also noted were 
the results of a PFT that revealed minimal obstructive lung 
defect.  

In its most recent remand, the Board asked that the examiner 
who conducted the veteran's January 2007 examination provide 
an opinion as to whether it was at least as likely as not 
that the veteran's hypertension was made worse by his 
service-connected diabetes mellitus.  In a January 2008 
addendum to the January 2007 examination, the examiner 
reviewed the relevant medical evidence, and repeated his 
medical opinion that the veteran's mild COPD was most likely 
due to his chronic tobacco smoking, and that it was not 
likely related to his military service because the 
examination and PFTs were all normal at the time of his 
separation.  The examiner also noted that there was no 
indication on the separation examination that the veteran had 
any wheezing or respiratory problems.  

The examiner also opined that the veteran's hypertension was 
not likely due to his military service or to his diabetes.  
The examiner again opined that the hypertension was most 
likely due to the veteran's chronic tobacco smoking, his 
hyperlipidemia, and increased body mass index.  He also 
stated that the veteran's hypertension was not aggravated by 
his diabetes because there was no indication that he had any 
renal insufficiency.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including hypertension, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

The veteran's claim of service connection for hypertension 
includes the allegation that disability has been caused or 
aggravated by service-connected diabetes.  Disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the change amounts to a substantive change in 
the regulation.  Given what appear to be substantive changes, 
and because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

Here, there is medical evidence that the veteran has mild 
COPD and hypertension that is controlled by medication.  
However, there is no medical evidence of in-service 
incurrence or aggravation of any related injury or disease, 
and there is no medical evidence of a nexus between either of 
these two current disabilities and the veteran's military 
service.  Moreover, there is no credible medial evidence of a 
nexus between either of these two current disabilities and 
the veteran's service-connected type II diabetes mellitus.  
The veteran has contended that hypertension was made worse by 
diabetes, but this contention was specifically refuted by the 
VA examiner, and the examiner's opinion on this point is 
uncontradicted by the record.  As noted, the physician who 
examined the veteran specifically opined that these two 
disabilities are not etiologically related to the veteran's 
military service, that the hypertension is not secondary to 
his diabetes, and that the COPD and the hypertension are 
"most likely" due to his long-term tobacco use.  

The evidence of record shows that the veteran's hypertension 
did not become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  The 
first evidence of record showing a diagnosis of hypertension 
is contained in the examination report of October 2001, which 
is more than 20 years after leaving military service.  
Service connection for the veteran's hypertension on a 
presumptive basis therefore is not warranted.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a).    

The Board acknowledges the veteran's contention that his COPD 
and his hypertension are etiologically related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his COPD and 
hypertension have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current COPD and hypertension are not traceable to 
disease or injury incurred in or aggravated during active 
military service.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


